Citation Nr: 0922892	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  05-01 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1966 to June 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which granted service connection for 
PTSD and assigned a disability rating of 50 percent.  The 
claim was previously before the Board and was remanded to the 
RO in September 2008 for further development of the record.

The Veteran requested a Travel Board hearing in connection 
with the current claim. The Veteran failed to appear at the 
hearing in May 2008 and made no attempt to reschedule the 
hearing. Thus, the Board finds the Veteran's request for a 
Travel Board hearing to be withdrawn. 38 C.F.R. § 20.704(d) 
(2008).

       
FINDING OF FACT

The manifestations of the service-connected PTSD are shown to 
more nearly approximate that of occupational and social 
impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for entitlement to an initial disability rating 
in excess of 50 percent for PTSD have not been met. 38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) that VA 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ), as was done in this case. 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in September 2003, March 2004, 
April 2004, April 2008, May 2008, and December 2008 that 
fully addressed all notice elements.  The September 2003 
letter informed him of the requirements needed to establish 
entitlement to service connection.  Service connection was 
subsequently granted for PTSD by a rating decision in October 
2003.  

In the April 2008 and December 2008 letters, the Veteran was 
advised that VA used a Schedule for Rating Disabilities 
(Schedule) that determined the rating assigned and that 
evidence considered in determining the disability rating 
included the nature and symptoms of the condition, the 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on employment.  Vasquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  However, though the Veteran 
was notified of these requirements in the April 2008 and 
December 2008 letters, the requirements of Vasquez-Flores are 
inapplicable because this case involves an initial rating.  

Service connection has been established and an initial 
evaluation for that disorder has been assigned. The Veteran 
has been awarded the benefit sought, and his claim has been 
substantiated. Notice under 38 U.S.C.A. § 5103(a) is not 
required as to this matter, because the purpose for which 
such notice was intended has been fulfilled. Id.  After being 
awarded an initial disability evaluation for this disorder, 
the Veteran filed a Notice of Disagreement contesting the 
initial rating determination.  The RO furnished him a 
Statement of the Case addressing such evaluations, including 
notice of the criteria for the higher ratings, and provided 
him with further opportunity to identify and submit 
additional information and/or argument, which he has done by 
perfecting his appeal and submitting additional medical 
evidence in support of his appeal. See 38 U.S.C.A. §§ 5103A, 
5104(a), 7105. VA has fulfilled its obligation to advise and 
assist the Veteran throughout the remainder of the 
administrative appeals process, and similarly accorded the 
Veteran and his representative a fair opportunity to 
prosecute the appeal. See Dunlap v. Nicholson, 21 Vet. App. 
112 (2007). 

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Veteran was afforded VA examinations in February 2003, 
October 2004, and January 2009, which included a review of 
his claims file.  Shipwash v. Brown, 8 Vet. App. 218, 222 
(1995); Flash v. Brown, 8 Vet. App. 332, 339-340 
(1995)(regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full 
access to and review of the Veteran's claims folder).  

The Veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Entitlement to an Increased Rating for PTSD

In an October 2003 rating action, the RO granted the 
Veteran's claim of entitlement to service connection for PTSD 
and assigned a 50 percent disability, effective April 3, 
2002.  The Veteran disagreed with the amount of that rating, 
and this appeal ensued.  The Veteran contends that his 
service-connected PTSD is more severe than the current 
evaluation reflects.  After a careful review of the medical 
evidence in light of the criteria noted below, the Board 
finds that a disability rating in excess of 50 percent is not 
warranted.  Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2008).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where the question for 
consideration is entitlement to a higher initial rating 
assigned following the grant of service connection, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" (assignment of different ratings for distinct 
periods of time, based on the facts found) is required. 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  

A 50 percent evaluation is assignable for PTSD when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(for example, retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.   

A 70 percent evaluation is assignable for PTSD when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.  

A 100 percent evaluation for PTSD is assignable with total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DSM-IV). That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness. 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score 
of 41-50 indicates behavior that is serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job). A score of 51 to 60 indicates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  DSM-IV at 46-7.

Medical records reveal GAF scores assigned to the Veteran of 
60 (February 2003 VA examination report and January 2009 VA 
examination report) and 48 (October 2004 VA examination 
report).  There is no question that the GAF score and 
interpretations of the score are important considerations in 
rating a psychiatric disability. See e.g., Richard, 9 Vet. 
App. at 267; Carpenter v. Brown, 8 Vet. App. 240 (1995).  
However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, the GAF score must be 
considered in light of the actual symptoms of the Veteran's 
disorder, which provide the primary basis for the rating 
assigned. See 38 C.F.R. § 4.126(a).

A January 2003 report from the Boston Vet Center showed a 
diagnosis of PTSD.  This report stated that the Veteran had 
recurrent and intrusive distressing recollections and dreams 
of traumatic wartime events and react to internal and 
external cues.  Those cues triggered psychological distress 
and physiological symptoms, such as elevated heartbeat and 
profuse sweating.  The Veteran also avoided external 
activities which might arouse a recollection of combat 
trauma.  Additionally, the Veteran was socially withdrawn, 
had a flattened affect, and no longer had life goals or 
enjoyed previously interesting activities.  The Veteran also 
experienced active sleep disturbance, irritability, 
concentration problems, exaggerated startle response, and 
other symptoms of hyperarousal. 

A January 2003 letter from L.F., M.D., also supported a 
diagnosis of PTSD and stated that the Veteran's combat 
history had a major impact on his mental state and social 
functioning. 

In February 2003, the Veteran was examined by VA to determine 
the extent of his service-connected PTSD.  In addition to 
PTSD, the examiner diagnosed bipolar disorder.  He assigned 
an overall GAF of 60; however, he did not assign a GAF 
reflecting the level of impairment attributable solely to 
PTSD.  The scale is an integral part of the evaluation in 
determining the level of impairment caused by PTSD.  That 
examiner also reported that the Veteran does not appear to 
meet the criteria for PTSD and instead, attributed his 
symptoms to the Veteran's bipolar disorder.  However, the 
examiner also noted that the Veteran experienced nightmares 
about combat and that he had an emotional reaction to a 
whistling sound, which reminded the Veteran of "incoming 
rounds." 

The Veteran underwent another VA examination in October 2004.  
That examiner assigned the Veteran a GAF score of 48, but did 
not distinguish between the symptoms of his PTSD and his 
bipolar disorder.  Furthermore, the examiner did not fully 
discuss the Veteran's symptomology.  He stated only that the 
Veteran returned from service with an explosive personality 
and alcohol and drug addictions.  At the time of the 
examination, his mental status was alert, oriented, with a 
normal rate and tone of speech.  The Veteran's mood was 
depressed but showed no evidence of disordered thinking.  

A March 2005 letter from the Boston VA Center stated that the 
Veteran met the diagnostic criteria for PTSD and experienced 
the following symptoms: emotional distress and physiological 
arousal in response to cue exposure, exaggerated startle 
response, loss of interest, feeling disconnected from others, 
difficulty remembering important details of the trauma, 
irritability, and hypervigilance.
 
The Veteran underwent another VA examination in January 2009.  
As part of the examination, the examiner was directed to 
specifically assess the Veteran's PTSD distinct from his 
other mental disorders.  In this PTSD assessment, the 
examiner found that the Veteran did not report any major PTSD 
symptomatology at the time of the examination.  The Veteran 
reported that he had thoughts about the war and whether is 
should have taken place  He did not report any traumatic 
stressors, recurrent or intrusive distressing recollections 
or dreams of the event, difficulty sleeping, irritability, 
outbursts of anger, hypervigilance, or exaggerated startled 
response.  The Veteran did report difficulties with 
concentration, disorientation, and increased social isolation 
since he began living at a nursing home.  While reporting no 
flashbacks or intrusive thoughts, the Veteran did report 
spending an extensive amount of time thinking.  The Veteran 
acknowledged that he does experience suicidal ideation; 
however, the examiner opined that that may be more related to 
his psychotic bipolar disorder than his PTSD.  

The examiner assigned the Veteran a GAF score of 60 based on 
his PTSD alone, exclusive of the Veteran's other disorders, 
which is a competent medical finding and highly probative as 
to the severity of the Veteran's service connected 
disability, as opposed to his non-service-connected disorder.  
See generally  Mittleider v. West, 11 Vet. App. 181, 182 
(1998) (Observing that when it is not possible to separate 
the effects of a service-connected condition and a non- 
service-connected condition, the provisions of 38 C.F.R. § 
3.102 mandates that reasonable doubt on any issue was to be 
resolved in the veteran's favor, and that all signs and 
symptoms be attributed to the service- connected condition).  

Based on the Veteran's current symptoms and his GAF score, 
his PTSD does not meet the criteria for a disability rating 
in excess of 50 percent.  As noted above, the 50 percent 
rating is warranted for occupational and social impairment 
due to certain symptoms. The Veteran's PTSD has not been 
found to have caused obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; or neglect of personal appearance and 
hygiene.  Therefore, the Board finds that a schedular rating 
in excess of 50 percent is not warranted.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical. See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the Veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The record does not include any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings. The Veteran has not required frequent 
periods of hospitalization for his PTSD disability and 
treatment records are void of any finding of exceptional 
limitation beyond that contemplated by the schedule of 
ratings.

The Board does not doubt that limitation caused by PTSD has 
an adverse impact on employability; however, loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a) and 
4.1. 38 C.F.R. Section 4.1 specifically states: "[g]enerally, 
the degrees of disability specified are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993)(noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Consequently, the Board finds that the 50 percent evaluation 
adequately reflects the clinically established impairment 
experienced by the Veteran and a higher rating is denied on 
an extra-schedular basis.





ORDER

Entitlement to an initial rating in excess of 50 percent is 
denied.


____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


